Filed 5/27/15 P. v. J.S. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060897

v.                                                                       (Super.Ct.No. FELSS1303791)

J.S.,                                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Lorenzo R.

Balderrama, Judge. Reversed.

         Barbara A. Smith, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, and Julie L. Garland, Arlene A. Sevidal and Sean M. Rodriquez, Deputy

Attorneys General, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant J.S. contends that the trial court erred when it dismissed

as moot her petition pursuant to Penal Code1 section 2966, subdivision (c), challenging

the renewal of her involuntary commitment as a Mentally Disordered Offender (MDO).

The People concede that our opinion in People v. J.S. (2014) 229 Cal.App.4th 163, 166,

174 (J.S.), regarding defendant’s challenge to her initial commitment, requires reversal of

the trial court’s ruling. We agree with both parties, and therefore reverse the order

dismissing defendant’s petition.

                     I. FACTS AND PROCEDURAL BACKGROUND

       In a published opinion issued on August 26, 2014, we considered whether

defendant’s petition challenging her initial classification as a MDO was moot because it

was not—through no fault of defendant—heard before expiration of her initial year of

involuntary commitment. (J.S., supra, 229 Cal.App.4th at pp. 166, 174.) We observed

that “at least where the People seek to continue an offender’s involuntary treatment

beyond the initial one-year term, an offender’s challenge to the validity of the initial

determination that he or she qualifies as an MDO could have significant practical effects,

and cannot be considered moot.” (Id. at p. 171.) We therefore reversed the trial court’s

grant of the People’s motion to dismiss the petition on the basis of mootness, and

remanded for further proceedings. (Id. at p. 174.)

       In the meantime, defendant was recertified as an MDO when her initial

classification expired, in March 2013. The Board of Parole Hearings affirmed the


       1   Further undesignated statutory references are to the Penal Code.

                                              2
recertification on August 29, 2013. Defendant challenged that ruling in a petition filed in

the trial court on September 3, 2013. Counsel announced defendant’s readiness for trial

on October 28, 2013. For various reasons—the details of which are unnecessary to

recount for purposes of disposing of this appeal, other than to note that there is no

indication of dilatory or obstructive conduct on the part of defendant—the matter was not

heard prior to expiration of the renewed term of involuntary commitment. On March 21,

2014, the trial court dismissed defendant’s petition as moot.

                                     II. DISCUSSION

       In J.S., supra, 229 Cal.App.4th 163, we reasoned that “if an offender’s initial

commitment is improper, any extended commitment would also be improper.” (Id. at p.

171.) This reasoning applies just as well to a renewed term of commitment. An

offender’s recertification for a third year of involuntary commitment is contingent on the

validity of the certification for the second year, for many of the same reasons that

recertification for a second year is contingent on the validity of the initial commitment.

Defendant apparently remains subject to possible further involuntary commitment in San

Bernardino County, even though the renewal challenged in her petition has expired, and

even though she is apparently confined on a separate, unrelated commitment petition

pursuant to sections 2970 and 2972, subdivision (c), in Napa County.2 As such, she is

entitled to have her petition heard on the merits, unless the People choose not to attempt

       2  The People’s request for judicial notice of records from Napa County Superior
Court related to defendant’s commitment there, filed on January 12, 2015, was
unopposed by defendant, and is granted on that basis. (Cal. Rules of Court, rule 8.54,
subd. (c).)

                                              3
to further extend her involuntary commitment based on the proceedings in San

Bernardino County.

                                      III. DISPOSITION

      The order appealed from is reversed, and the trial court is directed to proceed with

adjudicating defendant’s petition on the merits, unless the People choose to refrain from

seeking any further extension of her commitment in San Bernardino County.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              HOLLENHORST
                                                                       Acting P. J.
We concur:

      MCKINSTER
                                 J.

      CODRINGTON
                                 J.




                                             4